DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the first paragraph of page 9 and amendment to the specification with respect to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn.
Applicant’s arguments, see second paragraph of page 9, and amendment with respect to claim 5 have been fully considered and are persuasive.  The 112(f) interpretation and accompanying 112(a) and 112(b) rejections of claim 5 have been withdrawn in view of the amendment to modify the limitation by sufficient structure. 
	Applicant’s arguments, see pages 9 and 10, with respect to the 101 rejection of claims 1 and 7 (and subsequent dependent claims) have been considered but are not persuasive. As laid out previously and discussed in the interview, the original claims, taken individually and in combination, are directed to a judicial exception in the form of mental processes without significantly more for integration into practical application but for the recitation of generic computer components. The amended claims 1 and 7 do not overcome the 101 rejection for the following reasons. First, the addition of the first and second angiographic image data generated from a first and second piece of angiographic image data in the plurality of pieces of angiographic image data, respectively, only further specify the nature of the data without addressing the original judicial exception. Second, the added elements of the generated difference data being stored in the storage and used to represent a change in a structure of the subject’s eye between a time of acquisition of the first angiographic image data and a time of acquisition of the second angiographic image data only serve to define the intended use of the stored image data, and also do not address the original judicial exception. As discussed in the interview, the mental processes of generating the difference data between first and second angiographic image data of amended claims 1 and 7 remain without significantly more. The broadest reasonable interpretation of generating difference data encompasses performance of the limitation in the mind but for the recitation of the generic computer components of the difference processor and storage. Specifically, generating the difference data between first and second angiographic image data read out from the storage includes manual performance – in the human mind or by assistance with pen and paper – and need not require a difference processor obtaining first and second image data read out from the storage.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the amended claims 1 and 7 recite abstract ideas. 
	Further, the amended claim language, used to represent a change in a structure of the subject’s eye over acquisition time of the first and second angiographic image data, does not recite additional elements that integrate the judicial exceptions into a practical application, nor do the amendments recite significantly more. While the applicant has identified the overall application of the invention itself by this amended claim language, there are no added claim elements that integrate the mental processes into that application. The difference processor and storage remain recited at a “high level of generality” (i.e. as a generic computer element performing the generic functions of (1) differentiating and (2) storing the angiographic image Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that if a claim, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas. Since the remaining elements of amended claims 1 and 7 are unchanged from the original, as well as those of dependent claims 2-6 and 8, applicant is referred back to the Non-Final Office Action for the outstanding issues regarding 101. Applicant is further directed to MPEP 2106.04(a), (d), and 2106.05(a), (f), and (g). 
Applicant’s arguments in the last paragraph of page 11 and amendments with respect to the primary art of Satake et al. anticipating claims 1 and 7 and their respective dependent claims, have been fully considered but are not persuasive. Applicant argues that the language of Satake [0005] does not read on the optical coherence tomography (OCT) angiography applied to a fundus as claimed, however, applicant has neglected to incorporate the additional evidence of Satake included in the Non-Final Office Action that the OCT data acquired includes an “OCT enface image (for example…a superficial capillary image)” ([0071]). As previously explained, OCT enface such as a capillary image, is synonymous with acquired OCT angiograms in the art. Further, the language of claim 1 – acquired by applying OCT angiography to a fundus – is met by “correlating separately acquired images such as angiographic images and other fundus images” of Satake in [0005], especially in light of the “angiographic image” including OCT enface of a superficial capillary image. Further, because the claim language includes the open-ended transitional term comprising, the correlation of separately acquired angiographic images to 
Further, applicant’s argument that Satake does not teach generating difference data between first and second angiographic image data to represent a change in a structure of a subject’s eye is refuted. Satake teaches the control unit 70 as previously cited, where “two signals which are temporally different from each other at the same position are detected for calculation of a vector difference, and thus angiographic image data of a subject's eye is generated” ([0130]). This evidence reads on the generation of difference data between first and second angiographic image data element of the claim. Further, the device of Satake generates the difference data between “temporally different” signals, as well as to obtain motion contrast data, which “is detection information regarding a motion, a temporal change, or the like of a test substance” such as “a flow image” or “angiographic image data…in which a blood vessel position obtained by detecting a motion of blood is imaged” ([0075]). This indicates that depending on the time between the different signal detection, information such as blood vessel position, and therefore a change in structure of the subject’s eye, may be obtained. With regard to the amended language wherein the generated difference data is stored in the storage, the previously cited “memory (storage unit) 72” stores “an imaging control program,” “fundus analysis program,” and “various information pieces regarding imaging, such as information regarding imaging positions on a scanning line for tomographic image data (OCT image data), three-dimensional tomographic image data (three-dimensional OCT image data), enface image data (fundus enface image data), and tomographic image data” ([0120]), as well as “a calculation program, various control programs, and the like” of the control unit 70 ([0069]). Since the memory 72 stores program information and image data, it is inherent to the memory to store 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. Independent claims 1 and 7 recite generating difference data between a first … and second angiographic image data, which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than the “difference processor” and “storage,” nothing in the claim precludes the step from practically being performed in the mind or by assistance with pen and paper. For example, but for the generation of difference data by a difference processor…read out from the storage in claim 1, “generating” difference data in the context of this claim encompasses the user manually generating the difference data between the two angiographic image data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application and the claim does not recite significantly more. The difference generator and storage is recited at a “high level of generality” (i.e., as a generic computer element performing the generic functions of (1) differentiating and (2) storing the angiographic image data) such that it amounts to no more than mere instructions to apply the exception using a generic computer. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by computer. Beyond this, the additional claim elements also do not integrate the abstract idea into a practical application:  the first additional element, that the stored plurality of pieces of angiographic image data was previously acquired by applying optical coherence tomography (OCT) angiography to a fundus of a subject’s eye, simply specifies the nature of the data that is exploited in executing the abstract idea and is therefore an extra-solution activity which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, that the data used in executing the abstract idea is OCT angiography data merely generally links the abstract idea to a particular technological environment, which does not represent sufficient integration into a practical application or significantly more than the abstract idea. A second additional claim element, that the first and second angiographic image data are generated from a first and second piece of angiographic image data in the plurality of pieces of angiographic image, respectively, only further specify the nature of the data without addressing the original judicial exception. As for defining the data as acquired by OCT, the generation of angiographic image data from pieces of a plurality of angiographic image data does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea. The final additional claim element of the generated difference data being stored in the storage and used to represent a change in a structure of the subject’s eye between a time of acquisition of the first angiographic image data and a time of acquisition of the second angiographic image data only serves to define the intended use of the stored image data, and therefore an extra-solution activity, and does not recite additional elements that integrate the judicial exceptions into a practical application.  Therefore, the function of generating the difference data between first and second angiographic image data of claims 1 and 7 represents a mental process without significantly more. For these reasons, claims 1 and 7 are directed to an abstract idea. 
In consideration of each of the relevant factors and the claim limitations individually and in combination, claims 1 and 7 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The cited dependent claims also do not sufficiently link to a practical application or recite elements which constitute significantly more. The limitations of dependent claims 2-6 and 9-14 may be performed by a human in the mind or with the use of basic physical aids (e.g., pen and paper) and therefore define additional abstract ideas in the form of mental processes, consistent with the nature of the abstract idea of independent claim 1. Dependent claims 2-6 and 8-14 further specify features which, under a broadest reasonable interpretation, encompass overlapping image data to determine their differences (via a registration processor in claim 2), generating information for blood flow change and blood vessel diameter change from the image registration (via an information generation processor in claims 3 and 4), overlapping OCT angiography data onto a fundus to construct angiography image data  (via a data acquisition device and data processor in claim 5), observing a fundus image, irradiating with laser light, and visualizing difference and treatment position images (via an observation system, irradiation system, and display controller in claim 6), a non-transitory computer readable medium storing a computer-executable program (claim 8), generating a difference in the brightness value between pixels of the first and second angiographic image data (via the difference processor in claim 9), determining a change in blood flow or change in blood vessel diameter based on a sign or magnitude of brightness value difference (claim 10), generating difference data between each pixel of first and second angiographic image data and classifying each difference data based on a sign or magnitude of the brightness value difference (via the difference processor in claim 11), acquiring plurality of pieces of angiographic image data on a plurality of different days (claim 12), generating and displaying a blood flow change map image based on difference data (via an information generation processor and display in claim 13), and selecting angiographic image data from a plurality of pieces of first and second angiographic image data based on imaging date information (via a control processor in claim 14). The additional limitations of claims 2-6 and 9-14 may be performed by a human in the mind and therefore define additional abstract ideas in the form of mental processes, consistent with the nature of the abstract idea identified from each of independent claims 1 and 7. Claims 2-6 and 9-14 further set forth various overlaying and measuring steps which may be performed by a human further defining mental processes, as a mental process does not preclude assistance with pen/paper. The use of an observation system and irradiation system in claim 6, a non-transitory computer readable medium of claim 8, and an information generation processor and display in claim 13 further exemplify generic computer components as extra-solution activities and do not define an inventive concept and therefore do not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. The registration processor (claim 2), information generation processors (claims 3-4), data acquisition device (claim 5), data processor (claim 5), observation system (claim 6), irradiation system (claim 6), display controller (claim 6), the display (claim 13), and the control processor (claim 14) are each recited at a high level of generality and while they link to a particular technological environment, they do not represent sufficient integration into a practical application or significantly more. In consideration of each of the claim elements both alone and in combination, claims 1-14 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Satake et al. (US 2015/0374228).
ophthalmic apparatus comprising: a storage that stores a plurality of angiographic image data acquired by applying OCT angiography to a fundus a plurality of times as well as a difference processor that generates difference data between a first angiographic and a second angiographic image data generated from a first and second piece of angiographic image data in the plurality of pieces of angiographic image data. The reference discloses to an “optical coherence tomography device” in [0005] that correlates “separately acquired images such as the angiographic image and other fundus images with each other.” The reference further qualifies the OCT image data as including OCT enface images, “for example…a superficial capillary image” ([0072]), which is known in the art to encompass images obtained via OCT angiography. The ‘storage’ is encompassed by element 72 in Fig. 1, and referred to as a “memory (storage unit)” in [0095] for storing “various information pieces regarding imaging, such as information regarding imaging positions on a scanning line for tomographic image data (OCT image data), three-dimensional tomographic image data (three-dimensional OCT image data), enface image data (fundus enface image data), and tomographic image data” ([0120]). The ‘difference processor’ is taught by a control unit 70 that “calculates a vector difference between complex OCT signals,” and representing them “as a vector on a complex plane” thereby enabling “two signals which are temporally different from each other at the same position” to be “detected for calculation of a vector difference, and thus angiographic image data of a subject's eye is generated” ([0130]). The control unit 70 also acquires a plurality of pieces of image data by scanning “the same position on a test substance with measurement light at least twice, and acquires temporally different OCT signals at the same position” ([0077]). Lastly, Satake teaches that the generated difference data is stored in the storage and used to represent a change in a structure of the subject’s eye between a time of acquisition of the first and second angiographic image data. The device of Satake generates the difference data between “temporally different” signals, as well as to obtain motion contrast data, which “is detection information regarding a motion, a temporal change, or the like of a test substance” such as “a flow image” or “angiographic image data…in which a blood vessel position obtained by detecting a motion of blood is imaged” ([0075]). This indicates that depending on the time between the different signal detection, information such as blood vessel position, and therefore a change in structure of the subject’s eye, may be obtained. With regard to the generated difference data is stored in the storage, the previously cited “memory (storage unit) 72” stores “an imaging control program,” “fundus analysis program,” and “various information pieces regarding imaging, such as information regarding imaging positions on a scanning line for tomographic image data (OCT image data), three-dimensional tomographic image data (three-dimensional OCT image data), enface image data (fundus enface image data), and tomographic image data” ([0120]), as well as “a calculation program, various control programs, and the like” of the control unit 70 ([0069]). Since the memory 72 stores program information and image data, it is inherent to the memory to store difference data generated by the programs in the storage. The functions of the apparatus of claim 1 correspond to the storing of angiographic image data and generation of difference data steps of the method of claim 7, and are thus anticipated by Satake by the same evidence as cited above.
Regarding claim 2, Satake further teaches a registration processor that performs registration between the first angiographic image data and the second angiographic image data via the control unit 70 that “performs alignment of images based on image information,” defining image registration as “a process for arranging and disposing a plurality of images of the same scene” in [0127].
first information generation processor that generates blood flow change information which is also disclosed by Satake. Control unit 70 generates blood flow information ([0127] and [0075]) based on the ‘difference data generated by the difference processor’ as described again by control unit 70 in [0130]. The multi-functionality of the control unit 70 is addressed in [0069] as “acquisition means, calculation processing means, analysis processing means, image processing means,…scanning control means” which “may be provided separately.”
Regarding claim 5, the elements of the data acquisition device including an OCT scanner applying OCT angiography to the fundus, a data processor that processes the data acquired to construct a piece of angiographic image data, and the storage for storing the angiographic image data are addressed by, paragraphs [0005], [0130], and [0120], respectively, and encompassed by the OCT optical system 100 the multi-functional control unit 70.
Claim 8 is further taught by Satake, whereby a non-transitory computer readable recording medium storing a program causing a computer to execute the ophthalmic image processing method is disclosed in [0053].
With respect to claims 9-11, Satake teaches that the difference processor is configured to calculate a brightness value difference between each pixel of the first and second angiographic image data via “the optical coherence tomography device…wherein the OCT signal acquisition instruction acquires the plurality of OCT signals at a first position on the test substance…and wherein the first calculation processing instruction processes the plurality of OCT signals acquired at the first position so as to acquire motion contrast data at the first position” ([0025]-[0026]).  In [0156] the motion contrast data is further described and evaluated “based on signal intensity (for example, the magnitude of a luminance value) of acquired motion contrast data.” the change in blood flow of claim 10 based on the magnitude of the brightness value difference is taught by the evidence in [0156] as recited above, since motion contrast data includes “detecting a motion of blood” in [0075]. The additional elements of claim 11 are also taught by the evidence of Satake for claims 9 and 10 in that the difference data including a plurality of difference pixels is inherent to the image data of Satake being composed of a plurality of pixel signal intensities, and the difference processor being further configured to classify each difference pixel in the difference data (emphasis added) is inherent to the device of Satake evaluating the motion contrast data based on the magnitude of the luminance value of the compared signals of at the same position. 
	Regarding claim 12, Satake teaches the “acquiring a plurality of OCT signals which are temporally different from each other with respect to the same position on a test substance” ([0014]), which is broad enough to compass the specific claim limitation of the plurality of pieces of angiographic image data including a data group acquired on plurality of different days.
With respect to claim 13, an information generation processor that generates a blood flow change map image based on the generated difference data and a display that displays the generated blood flow change map is taught further taught by Satake: “motion contrast data may be displayed on the monitor 75 whenever the motion contrast data is acquired” such as when “the control unit 70 acquires functional OCT image data in the first scanning line S1 and also displays the functional OCT image data on the monitor 75” ([0155]). As stated previously for the detected motion as an image.” Therefore, the “detected motion as an image” reads on the blood flow change map of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. In reference to a second information generation processor that generates blood vessel diameter change information based on the difference data generated by the difference processer is provided by control unit 70 that “measures at least one of a dimension (length information), an area, and a volume (a volume, a volume ratio, or the like which is actually calculated) through image processing, and may acquire a blood vessel analysis parameter (analysis parameter) based on a measurement result” ([0092]). While measurement of the blood vessel diameter is not explicitly recited, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate determining  the blood vessel diameter, as this is mathematically related to the information acquired for measuring the blood vessel area, given the mathematical equation, 
                
                    A
                    =
                     
                    π
                     
                    
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
                      ,
.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. in view of Charles (US 2014/0094784).
Satake discloses all the elements of the ophthalmic apparatus claim 1, upon which claim 6 depends. It further teaches an OCT optical system 100 and “display means (for example, a monitor) 75” in Fig. 1 that read on the observation system that provides an observation image of the fundus to a user. Satake further specifies that “the control unit 70 may acquire motion contrast data at the respective positions and may also display the motion contrast data on the monitor 75” ([0083]) which satisfies the portrayal of difference data generated by the difference processor on a display device. However, Satake is limited by only providing a mechanism for imaging a subject’s eye without providing a means for treating relevant tissue via an irradiation system that irradiates the fundus with treatment laser light or a display controller that displays an irradiation target position image for laser light treatment and the generated difference image together on a display device. 
Charles teaches an ophthalmic photocoagulation method and apparatus, which falls into the same field of ophthalmic imaging and treatment devices and methods as Satake and the instant application. Charles discloses a therapeutic light source 26 (Fig. 1) for “visible laser light treatment”  in [0003], and the display controller component in [0022]: A graphical user interface (GUI) 54 “can comprise several separate components, including a keypad or keyboard for irradiation target position (i.e., ‘treatment zone’) via a processor ([0028]), as well as the overlay relationship between pre-treatment image and irradiation target position and associated storage ([0031]-[0032]) are further defined by Charles.
It would have been obvious by one of ordinary skill in the art at the time of filing to modify Satake with the teachings of Charles to incorporate an irradiation mechanism in the optical system 100 of Satake, as well as enable the monitor 75 to display the irradiation target position and difference data together. Combining imaging and irradiation in the same system for planning and treating ocular tissue enables a physician using a treatment template “to precisely define exactly where treatment spots or patterns will be applied, and at what dosages, by careful analysis of the pre-treatment image” (Charles [0031]), and to avoid the need for conventional manual identification and potential mismatch between previously identified targets (Charles [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Satake in view of Henriksen (US 2011/0169935).
Satake teaches the ophthalmic apparats according to claim 1, but does not disclose a control processor configured to select angiographic image data from the plurality of pieces of angiographic image data as the first angiographic image data and the second angiographic image data based on imaging date information indicating a date on which the respective angiographic image data was capture. 
Henriksen teaches an analogous method, apparatus, and software for obtaining an image of an ocular feature via an ophthalmoscope. In Fig. 4 “an initial image 400 taken at a select point in time may be obtained of the retinal vasculature of a subject eye” whereby, “after a suitable period of time has passed, a second image 600 of the same ocular feature may be obtained” ([0041]). Thereupon, “first and subsequent images of an ocular feature may be directly compared by…the autonomous targeting and optical feature identification processes…to process image data related to the selected ocular feature to create graphic data representations” ([0042]), which would necessarily include selecting a first and second image data based on information regarding the time or date at which the images were obtained. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the control unit 70 Satake with the inherent date identification of acquired image data of Henriksen for comparing optical features over different points in time in order to “assist with a diagnosis” by an expert ([0042]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REMY C COOPER/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793